Citation Nr: 0712410	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-41 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea claimed as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which, in pertinent part, denied service 
connection for sleep apnea.  

VA's duty to assist a claimant with the development of 
evidence extends to all applicable theories of a claim, 
whether asserted by the claimant or not. Schroeder v. West, 
212 F.3d 1265, 1271 (Fed. Cir. 2000); see also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995) (claim documents must be 
read in a liberal manner so as to identify and carry out the 
required adjudication of all claims that are reasonably 
raised by the evidence of record whether or not formally 
claimed in a VA application).  The RO considered this claim 
on both a direct and secondary basis, so the Board will as 
well. 

The RO received evidence from the veteran with his November 
2004 Form 9, which was a printout of laboratory results from 
blood tests.  The veteran's blood and its contents have not 
been linked to his claimed sleep apnea in any way.  As such, 
the evidence is not relevant, and the file need not be 
returned to the RO for initial consideration.  See 38 C.F.R. 
§ 20.1304(c) (2006) (any pertinent evidence accepted directly 
at the Board must be referred to the agency of original 
jurisdiction (AOJ) for initial review unless this procedural 
right is waived by the appellant).


FINDING OF FACT

The veteran did not incur sleep apnea in service, as a result 
of diabetes mellitus, or as a result of obesity due to 
diabetes mellitus.




CONCLUSION OF LAW

The veteran's sleep apnea was not incurred in or aggravated 
by active service, nor was it caused, directly or indirectly, 
by service connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Service Connection

The veteran contends that his sleep apnea is secondary to his 
service-connected diabetes mellitus.  He argues that his 
diabetes, which is insulin dependent, caused him to become 
obese, which caused sleep apnea.  His claim will also be 
considered on a direct basis to accord him every possible 
consideration.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claim and the appeal will be denied on the basis that no 
evidence has been obtained to indicate that the veteran's 
current sleep apnea is related to service on a direct or 
secondary basis.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran's service medical records do not show that he had 
trouble sleeping in service.  His records are devoid of 
complaint, treatment or diagnosis of a sleep disorder.  
Indeed, the veteran has not alleged that his sleep apnea 
dates from his period of service.  Service connection on a 
direct basis must be denied.  See Hickman, supra.  

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2006).  The Court of Appeals for Veterans Claims 
has construed this provision as entailing "any additional 
impairment of earning capacity resulting from an already 
service connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service connected condition."  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  Establishing service connection 
on a secondary basis essentially requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service connected disability.  Id.

The veteran has submitted an April 2002 report from a Dr. 
Freiberg diagnosing him with severe obstructive sleep apnea.  
The veteran has been given a CPAP unit which has been 
successful in mitigating his sleep apnea.  The Board is 
satisfied with the evidence of current disability.  

The veteran has also been service connected for diabetes 
mellitus.  The veteran was initially diagnosed in July 1997, 
and has been insulin dependent since some time around 
November 1998.  The remaining question is whether the 
veteran's diabetes mellitus either caused or aggravated his 
sleep apnea.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences trouble sleeping.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The medical evidence confronting this question consists of a 
June 2004 VA examination and comments from the veteran's 
private treatment notes.  The veteran underwent a June 2004 
VA examination.  On examination of the veteran and review of 
the claims file, including the veteran's private treatment 
notes, the examiner noted that obesity can contribute to 
obstructive sleep apnea.  The examiner pointed out the 
veteran's long history of weight problems, beginning with 
being 11 pounds overweight at his induction into the military 
in 1967 and his weight of 209 pounds in 1989.  The examiner 
did not feel that his obesity was the fault of his diabetes.  
Hence, the veteran's sleep apnea is not related to his 
diabetes mellitus.

There are two treatment notes that, read favorably, support 
his claim.  Both from January 1998, the first treatment note 
did mention his weight gain and his diabetes, stating 
somewhat obliquely, "Diabetes, not controlled as well as I 
would like, but the pt. has had wt. gain with frequent 
urination."  It is unclear whether the weight gain and 
frequent urination are the cause of the poorly controlled 
diabetes or the effect.  The second stated "Unfortunately, 
his weight has increased, and I suspect that was 
incorporation of his calories into his body stores on the 
introduction of the Glucotrol.  He obviously continues to 
take in too many calories, and his sedentary lifestyle is not 
burning any off."  

The remaining private treatment notes do not support the 
veteran's contentions.  An April 1998 note indicates that the 
veteran "tends to eat in response to stress, often not 
because he is hungry."  His stress, at this time, was 
related to his job.  He weighed 240 pounds, and diagnoses 
included poorly controlled obesity.  A May 2000 note 
indicates that the provider suggested that he go to 
Overeaters Anonymous for his stress eating.  A third note 
from April 2004 states that the veteran "certainly has an 
eating disorder...."  

The Board has also considered the veteran's contentions that 
he has gained 100 pounds since being diagnosed with diabetes 
mellitus.  At a June 1997 doctor's appointment, the veteran 
weighed 228 pounds.  In July, he was diagnosed with diabetes 
mellitus.  In November 1998, the last treatment note prior to 
the veteran beginning insulin use, he weighed 243 pounds.  
According to the record, the veteran's weight continued to 
progress upward, with the veteran reaching 282 pounds by 
September 2001.  At that time, he was seen for periodic 
evaluation.  He expressed frustration with his weight gain 
and "want[ed] to attribute it entirely to his medications."  
The provider noted that the veteran had "still not begun 
exercise."  The veteran had a weight of 293 pounds by the 
time of his June 2004 VA examination.  While the Board is not 
prepared to dismiss 65 pounds out of hand, the veteran's 
weight gain is not as severe as he suggests.  

The weight of the evidence is against a relationship between 
the veteran's obesity and his diabetes.  The June 2004 VA 
examiner concluded that the veteran's obesity was not the 
result of his diabetes.  The veteran was already overweight 
when he was diagnosed with diabetes, and had been since at 
least 1989.  There are indications that the veteran has some 
sort of stress-related eating disorder.  This evidence 
outweighs the January 1998 comments regarding the veteran's 
weight gain after he began his initial medication for 
diabetes.  The veteran's weight had already been high, and 
with the combination of work-related stress and an eating 
disorder, the veteran's weight spiraled upward.  In light of 
the foregoing, the Board finds that the preponderance of the 
evidence is against a relationship between the veteran's 
obesity, and hence his sleep apnea, and his service connected 
diabetes mellitus.  

The Board also notes that none of the evidence of record 
establishes that sleep apnea is a condition directly caused 
or aggravated by diabetes mellitus.  Accordingly, the Board 
finds that the veteran's sleep apnea is not related to his 
diabetes mellitus.  As such, secondary service connection is 
not warranted.  See AB, supra.  

In short, the preponderance of the evidence does not show 
that the veteran incurred sleep apnea in service, or incurred 
sleep apnea as a result of diabetes mellitus, or developed 
obesity as a result of diabetes mellitus, which caused his 
sleep apnea.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in February 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The February 2004 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examination to obtain an 
opinion as to whether his sleep apnea can be directly 
attributed to service or to his service connected diabetes 
mellitus.  Further examination or opinion is not needed on 
the sleep apnea claim because, at a minimum, there is 
preponderance of the evidence is against a finding that the 
claimed condition may be associated with the veteran's 
military service or his service connected diabetes mellitus.  
This is discussed in more detail above.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for sleep apnea claimed as 
secondary to service-connected diabetes mellitus is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


